                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
1                                                               EASTERN DISTRICT OF WASHINGTON



2                                                                Dec 20, 2019
                                                                     SEAN F. MCAVOY, CLERK

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     AARON GILLINGHAM,                         No. 2:19-cv-00269-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING CASE WITH
                 v.                            PREJUDICE
7
     SPOKANE COUNTY
8    WASHINGTON, a Washington
     Municipal Corporation,
9
                              Defendant.
10

11         On November 25, 2019, both Plaintiffs in this action filed a notice of

12   voluntary dismissal, ECF No. 6. Consistent with the Plaintiffs’ notice and Federal

13   Rule of Civil Procedure 41(a), IT IS HEREBY ORDERED:

14         1.    All claims are DISMISSED WITH PREJUDICE, with all parties to

15               bear their own costs and attorney fees.

16         2.    All pending motions are DENIED AS MOOT.

17         3.    All hearings and other deadlines are STRICKEN.

18   //

19   //

20   //




     ORDER DISMISSING CASE WITH PREJUDICE - 1
1          4.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 20th day of December 2019.

5
                        __________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE WITH PREJUDICE - 2
